DETAILED ACTION

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1, 11-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 23, the term "relatively" is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation "the relatively greatest peak transmissivity level" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the term "relatively" in lines 1 and 4 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The rejections will be based on the broadest reasonable interpretations.  Claims 12-14 are rejected based upon the rejected base claim.

Claim 13 recites the limitation "the relatively greatest peak transmissivity level" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the term "relatively" in line 1 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The rejections will be based on the broadest reasonable interpretations.  
Claim 14 recites the limitation "the relatively greatest peak transmissivity level" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the term "relatively" in lines 1 and 3 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The rejections will be based on the broadest reasonable interpretations.  
Claim 15 recites the limitation "the peak transmissivity level of the passage light" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The rejections will be based on the broadest reasonable interpretations.  
Claim 16 recites the limitation "the lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear whether “the lens” mentioned is the same as “an eyewear lens” recited in the claim.  The rejections will be based on the broadest reasonable interpretations.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 2, 5-8, 11-14 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foulds et al. (WO 2012/044256) in view of Kerns (US 2004/0119940).
Regarding claims 1 and 23, Foulds discloses an eyewear lens (ocular lens; abstract; claim 1) adapted to selectively permit the relatively greatest percentage of visible light or sunlight through the eyewear lens within a wavelength range of between about 400 and 490 nanometers (filtered light is transmitted to the eye of the viewer with a peak wavelength in the range between about 460-490 nm, where the amount of light in the first peak wavelength is the highest, and its about 80-90% of the transmitted light; claims 1,3-4).  Foulds does not disclose wherein the eyewear lens is adapted to selectively permit passage of light selectively over one or more subregions of the eyewear lens surface. Kerns discloses wherein the eyewear lens is adapted to selectively permit passage of light over one or more subregions of the eyewear lens surface (lens provides optical zones (subregions) on the left and/or right edges of the lens to provide filtering; the optical zones (sub regions) are shown to either be placed over less than 25-50% of the lens; the optical zones (subregions) vary in the percentage of light that is transmitted; figures 8-9; paragraphs [0030], [0031]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide wherein the eyewear lens is adapted to selectively permit passage of light selectively over one or more subregions of the eyewear lens surface, as taught by Kerns, in order to provide the wearer with a 
Regarding claim 2, Foulds further discloses the eyewear lens adapted to selectively permit the greatest percentage transmissitivity level of visible light through the eyewear lens at a peak wavelength of about 470 nanometers (light is transmitted at the peak wavelength within the range of 460-490 nanometers; claims 1, 3-4).
Regarding claim 5, Foulds in view of Kerns discloses all the claimed limitations as applied in claim 1.  Foulds does not disclose wherein the one or more subregions of the eyewear lens are limited to subregions about the frame edge of the eyewear lens. Kerns discloses wherein the one or more subregions are limited to subregions about the frame edge of the eyewear lens (lens provides optical zones (subregions) on the left and/or right edges of the lens to provide filtering; the optical zones (sub regions) are shown to either be placed over less than 25-50% of the lens; the optical zones (subregions) vary in the percentage of light that is transmitted; figures 8-9; paragraphs [0030], [0031]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide wherein the one or more subregions are limited to subregions about the frame edge of the eyewear lens, as taught by Kerns, in order to provide the wearer with a lens that can be adapted to provide the best visualization and reduce the chances of any damage to the wearer based upon excess exposure to damaging rays.
Regarding claim 6, Foulds in view of Kerns discloses all the claimed limitations as applied in claim 5.  Foulds does not disclose wherein the one or more subregions are limited to at least one or more of a leftmost portion of a left side of the eyewear lens, a rightmost portion of a right side of the eyewear lens, and a topside portion of the eyewear lens. Kerns discloses wherein the one or more subregions are limited to at least one or more of the leftmost portion of a left side lens and the rightmost portion of a right side lens (lens provides optical zones (subregions) on the left and/or right edges of the lens to 
Regarding claim 7, Foulds in view of Kerns discloses all the claimed limitations as applied in claim 6.  Foulds does not disclose wherein the one or more subregions of the eyewear lens cover in total at most 25% of the eyewear lens. Kerns discloses wherein the one or more subregions cover in total at most 25% of the lens (lens provides optical zones (subregions) on the left and/or right edges of the lens to provide filtering; the optical zones (sub regions) are shown to either be placed over less than 25-50% of the lens; the optical zones (subregions) vary in the percentage of light that is transmitted; figures 8-9; paragraphs [0030], [0031]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide wherein the one or more subregions cover in total at most 25% of the lens, as taught by Kerns, in order to provide the wearer with a lens that can be adapted to provide the best visualization and reduce the chances of any damage to the wearer based upon excess exposure to damaging rays.  
Regarding claim 8, Foulds in view of Kerns discloses all the claimed limitations as applied in claim 6.  Foulds does not disclose wherein the one or more subregions of the eyewear lens cover in total at most 50% of the lens. Kerns discloses wherein the one or more subregions cover in total at most 50% of the lens (lens provides optical zones (subregions) on the left and/or right edges of the lens to provide filtering; the optical zones (sub regions) are shown to either be placed over less than 25-50% of the lens; 
Regarding claim 11, Foulds further discloses that wherein the relatively greatest peak transmission level through the eyewear lens within the range between about 400 and 490 nanometers is at least about 70% and the wherein the eyewear lens is adapted to selectively permits a relatively greatest peak percentage transmissivity level of visible light outside of the range between about 400 and 490 nanometers is less than about 70% (filtered light is transmitted to the eye of the viewer with a peak wavelength in the range between about 460-490 nm, where the amount of light in the first peak wavelength is the highest, and its about 80-90% of the transmitted light; the amount of light outside of the range within the second range of light is 10-20% (less than about 70%); claims 1, 3-4).
Regarding claim 12, Foulds further discloses that wherein the peak percentage transmissivity level within the range between about 400 and 490 nanometers is at least about 80% (filtered light is transmitted to the eye of the viewer with a peak wavelength in the range between about 460-490 nm, where the amount of light in.the first peak wavelength is the highest, and its about 80-90% of the transmitted light; claims 1,3-4).
Regarding claim 13, Foulds further discloses that wherein the relatively greatest peak transmission level through the eyewear lens of visible light outside of the range between about 400 and 490 nanometers is less than about 50% (filtered light is transmitted to the eye of the viewer with a peak wavelength in the range between about 460-490 nm, where the amount of light in the first peak 
Regarding claim 14, Foulds further discloses that wherein the relatively greatest peak transmission level of visible light through the eyewear lens outside of the wavelength range between about 400 and 490 nanometers is less than about 50% of the relatively greatest peak transmission level of the passage of light within the wavelength range between about 400 and 490 nanometers (filtered light is transmitted to the eye of the viewer with a peak wavelength in the range between about 460-490 nm, where the amount of light in the first peak wavelength is the highest, and its about 80-90% of the transmitted light; the amount of light outside of the range within the second range of light is 10-20% (less than about 50% of the peak transmission level); claims 1,3-4).

3.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foulds et al. (WO 2012/044256) in view of Kerns (US 2004/0119940), as applied in claim 1, and further in view of Balch et al. (US Patent 7,688,431).
Regarding claim 3, Fould in view of Kerns discloses all the claimed limitations as described in claim 1.  Foulds further discloses comprising a filter adapted to selectively permit a relatively greatest percentage transmissivity level of visible light through the eyewear lens within a wavelength range between about 400 and 490 nanometers (light is transmitted at the peak wavelength within the range of 460-490 nanometers: the light is transmitted through an ocular lens that has a filter to transmit filtered light to the eye within the given wavelength range; claims 1,3-4).  Foulds does not disclose the filter is a bandpass filter.  Within the same field of endeavor, Balch discloses wherein the filter may be a bandpass filter (optical elements for the eyewear lens may include a bandpass filter; column 6, lines 34-37). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide a bandpass filter, as taught by Balch, in order to provide .

4.	Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foulds et al. (WO 2012/044256) in view of Kerns (US 2004/0119940), as applied in claim 1, and further in view of Johensen et al. (US Patent 5,400,175).
Regarding claim 9, Fould in view of Kerns discloses all the claimed limitations as described in claim 1, except that the one or more subregions of the eyewear lens are adapted to redirect light to a mood-sensitive portion of an eye of a wearer. Johansen discloses redirecting light to a mood-sensitive portion of an eye of a wearer (light may be directed to a portion of the eye to affect the mood and instill calmness; column 4, lines 13-33). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide redirecting light to a mood-sensitive portion of an eye of a wearer, as taught by Johansen, in order to provide a lens that can be adapted to instill calmness in the wearer as well as reduce the chances of damage to the eye of the wearer based upon excess exposure to damaging rays.
Regarding claim 15, Fould in view of Kerns discloses all the claimed limitations as described in claim 1, except that the peak transmission level of the passage of light through the eyewear lens within the wavelength range of about 380 nm and less than about 380 nm is about 0%. Johansen discloses the peak transmission level of the passage of light within the wavelength range of about 380 nm and less than about 380 nm is about 0% (there is no transmission of light in the ranges from 300-380 nm, this is considered the light blocking zone; figure 1; claim 1). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide the peak transmission level of the passage of light within the wavelength range of about 380 nm and less than about 380 nm is about 0%, as taught by Johansen, in order to provide a lens that can be adapted to .

5.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foulds et al. (WO 2012/044256) in view of Kerns (US 2004/0119940), as applied in claim 1, and further in view of Wada et al. (US Patent Publication 2011/0085127).
Regarding claim 10, Fould in view of Kerns discloses all the claimed limitations as described in claim 1, except that the eyewear lens is polarized. Wada discloses wherein the eyewear lens is polarized (eyewear lens may include polarization; paragraphs [0018], [0080]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide wherein the eyewear lens is polarized, as taught by Wada, in order to provide the wearer with a lens that can be adapted to provide the best visualization and reduce the chances of any damage to the wearer based upon excess exposure to damaging rays.

6.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foulds et al. (WO 2012/044256) in view of Kerns (US 2004/0119940), as applied in claim 1, and further in view of Matsuda et al. (US Patent 4,989,967).
Regarding claim 16, Fould in view of Kerns discloses all the claimed limitations as described in claim 1, except for a fluorescent material adapted to increase the relative transmissivity of light through the lens of a wavelength between 400 and 490 nanometers. Matsuda discloses fluorescent material adapted to increase the transmission of light (surface layer of a spectacle lens may include a fluorescent material to increase absorption; abstract; column 2, lines 3-8). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide fluorescent material adapted to increase the transmission of light, as taught by Matsuda, in order to .

Response to Arguments
7.	Applicant's arguments filed 08/24/20 have been fully considered but they are not persuasive.  

Rejections under 35 USC 112(b)
Some existing rejections have not been overcome.  Please see details above.

Rejection under 35 USC 103(a)
Regarding claim 1, 2, 5-8 and 11-14, Applicants argues that neither Foulds nor Kerns alone or in combination, described or suggest the features of claim 1, and that Kerns does not address the deficiencies of Foulds.  The Examiner respectfully disagrees.   Regarding claim 1, Foulds discloses an eyewear lens (ocular lens; abstract; claim 1) adapted to selectively permit the relatively greatest percentage of a light through the lens within a wavelength range of between about 400 and 490 nanometers (filtered light is transmitted to the eye of the viewer with a peak wavelength in the range between about 460-490 nm, where the amount of light in the first peak wavelength is the highest, and its about 80-90% of the transmitted light; claims 1,3-4).  Foulds does not disclose wherein the eyewear lens is adapted to selectively permit passage of light selectively over one or more subregions of the eyewear lens surface. Kerns discloses wherein the eyewear lens is adapted to selectively permit passage of light over one or more subregions of the eyewear lens surface (lens provides optical zones (subregions) on the left and/or right edges of the lens to provide filtering; the optical zones (sub regions) are shown to either be placed over less than 25-50% of the lens; the optical zones (subregions) vary in the percentage of light that is transmitted; figures 8-9; paragraphs [0030], [0031]). It would have been 

Regarding claims 9 and 15, Applicants argues that neither Foulds, Kerns nor Johensen alone or in combination, described or suggest the features of claims 9 and 15, and that Johensen does not address the deficiencies of Foulds and Kerns.  The Examiner respectfully disagrees.   Regarding claim 9, Fould in view of Kerns discloses all the claimed limitations as described in claim 1, except that the one or more subregions of the eyewear lens are adapted to redirect light to a mood-sensitive portion of an eye of a wearer. Johansen discloses redirecting light to a mood-sensitive portion of an eye of a wearer (light may be directed to a portion of the eye to affect the mood and instill calmness; column 4, lines 13-33). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide redirecting light to a mood-sensitive portion of an eye of a wearer, as taught by Johansen, in order to provide a lens that can be adapted to instill calmness in the wearer as well as reduce the chances of damage to the eye of the wearer based upon excess exposure to damaging rays.  Regarding claim 15, Fould in view of Kerns discloses all the claimed limitations as described in claim 1, except that the peak transmission level of the passage of light through the eyewear lens within the wavelength range of about 380 nm and less than about 380 nm is about 0%. Johansen discloses the peak transmission level of the passage of light within the wavelength range of about 380 nm and less than about 380 nm is about 0% (there is no transmission of light in the ranges from 300-380 nm, this is considered the light blocking zone; figure 1; claim 1). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the Foulds invention to provide 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
3/13/21